Citation Nr: 0428363	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-03 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss


REPRESENTATION

Appellant represented by:	Mark C. Kujawski, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION


The veteran had active military service from April 1944 to 
May 1946. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO), which denied the veteran, in pertinent part, 
entitlement to service connection for a bilateral hearing 
loss.

The issue of entitlement to service connection for tinnitus 
was a subject of a rating decision issued to the veteran in 
November 2001.  The veteran in subsequent correspondence 
dated in February 2002 and April 2002 has stated that he does 
not have tinnitus.  The Board construes these statements as 
limiting the issue on appeal to entitlement to service 
connection for a bilateral hearing loss.

A Board decision in August 1986 denied the veteran's appeal 
seeking to reopen a previously denied claim of service 
connection for a bilateral hearing loss.  In August 1995 the 
veteran's current claim for service connection for a 
bilateral hearing loss was received by the RO. 

In a September 2002 decision the Board found that the 
veteran's had, indeed, submitted new and material evidence to 
reopen his previously denied claim for entitlement to service 
connection for a bilateral hearing loss.  The Board then 
denied service connection for bilateral hearing loss on the 
merits. The veteran appealed.  In July 2003, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board decision and granted a motion for remand based on 
VA's failure to satisfy the notice requirements mandated by 
the Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106 - 475, 114 Stat. 2096 (2000).

In November 2003, the Board remanded the case to the RO for 
compliance with the VCAA to include the notification 
requirements of 38 U.S.C.A. § 5103(a) (West 2002).  The case 
has since been returned to the Board and is now ready for 
appellate review.


FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss was 
severed by an unappealed May 1960 RO rating decision.

2.  By a decision dated in August 1986 the Board denied the 
veteran's reopened claim for service connection for a 
bilateral hearing loss.

3.  Evidence associated with the record since the August 1996 
Board decision is so significant that it must be considered 
in connection with all the evidence to fairly decide the 
merits of the claim.

4.  Bilateral sensorineural hearing loss was first 
demonstrated many years after service discharge and is not 
related to the veteran's period of active military service.



CONCLUSIONS OF LAW

1.  Evidence adduced subsequent to the Board's 1986 decision 
denying entitlement to service connection for a bilateral 
hearing loss is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1105 (2001).

2.  A bilateral hearing loss was not incurred in or 
aggravated by active military service nor may sensorineural 
hearing loss be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 
3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 C.F.R. § 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004)  the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a March 2002 statement of 
the case and a supplemental statement of the case dated in 
June 2004.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, in a 
February 2004 letter, the RO specifically informed the 
veteran of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  The record discloses that VA has met its 
duty to assist the veteran also in obtaining evidence 
necessary to substantiate his claim.  Most notably statements 
from his physicians, both private and VA, official and 
private treatment records and reports of comprehensive VA 
examinations provided to him since service have been obtained 
and associated with his claims file.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The Board notes that the February 2004 
VCAA letter was mailed to the veteran subsequent to the 
appealed rating decision in violation of the holding in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by this defect.  In this regard, The Board 
notes the veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Whether the Claim for a Bilateral Hearing Loss is Reopened by 
New and Material Evidence.

Service connection for defective hearing was severed by an 
unappealed RO rating action in May 1960 on the basis of clear 
and unmistakable error in an earlier rating decision, which 
granted service connection for this disorder.  The veteran 
reopened his claim for defective hearing in March 1985.  The 
Board thereafter entered a decision in August 1986 denying 
the veteran's claim for service connection for a bilateral 
hearing loss.

When the Board disallows a claim, the claim may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered unless new and 
material evidence is submitted to warrant reopening of the 
claim.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 20.1105 
(2001).

"New and material" evidence is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d. 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in determining whether the evidence 
is new and material the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1991) per curiam (holding that 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge and continues to be binding precedent.).  
The Board is required to give consideration to all the 
evidence received since the last disallowance of the claim on 
any basis, in this case, since the Board's decision dated in 
August 1986.  See Hickson v. West, 12 Vet. App. 247, 251 
(1991).

When a claimant submits a claim for service connection for a 
disability, the question of whether there is new and material 
evidence to reopen the claim is implicated when there is a 
prior final decision regarding that claim.  Bernard v. Brown, 
4 Vet. App. 391 (1993).  The question of whether new and 
material evidence has been submitted to reopen a claim is 
part of the same "matter" of whether the appellant is 
entitled to service connection for the disability.  Id. 
(Interpreting the provisions contained in 38 U.S.C.A. 
§ 7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal.)  The Board has a legal 
duty to consider the requirements whether new and material 
evidence has been submitted regardless of the RO's actions.  
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issues of whether 
new and material evidence has been submitted to reopen the 
veteran's previously and finally denied claims.)

In this case the evidence of record at the time of the August 
1986 Board decision included the veteran's service medical 
records which disclosed that the veteran following a service 
entrance examination showing essentially normal hearing 
reported a preservice history of impaired hearing in his 
right ear, which was considered by service physicians to be 
symptomatic of early otosclerosis.  The veteran was therefore 
eliminated from gunnery training and recommended for a 
clerk's job with no noise exposure.  On the veteran's April 
1946 medical examination for service discharge his hearing 
was 12/15 in the right ear and 15/15 in the left ear 
whispered voice.  A history of otosclerosis in July 1944 as 
well as a defective hearing condition was noted.

Service connection for defective hearing was granted by an RO 
rating action in 1946 and thereafter, as noted above, severed 
by a May 1960 rating action on the basis of clear and 
unmistakable error in the 1946 rating decision.  The May 1960 
rating decision referenced an earlier April 1959 rating 
decision proposing severance for service connection for 
defective hearing on the basis that the veteran's defective 
hearing was due to otosclerosis, which preexisted service.  
The RO found that no increase in related disability beyond 
the natural progress of that disease was shown during 
service.

Also of record and before the Board in August 1986 were a 
transcript of the veteran's hearing testimony in October 1985 
and a report of a VA examination afforded the veteran in 
November 1985.  Testimony elicited from the veteran in 
October 1985 included a description of his noise exposure in 
service and his report of an inability to hear a watch 
ticking in his right ear prior to service.  The veteran's VA 
examination in November 1985 noted that the veteran had mixed 
defective hearing due to otosclerosis, which existed prior to 
service.

On the basis of the evidence described above, the Board in 
August 1986 found that the evidence received since the RO's 
May 1960 rating decision severing service connection for a 
hearing loss was insufficient to alter the fact that the 
veteran's hearing loss was due to preexisting otosclerosis 
and that this disorder was not aggravated by his military 
service.

The evidence added to the record since the August 1986 Board 
decision and not previously considered includes a May 1986 
letter from James J. Murdocco, M.D., who opined that the VA 
audiological evaluation provided the veteran in November 1985 
was not complete and furthermore suggested that the veteran's 
hearing loss results from "fluid" in the middle ear as 
opposed to otosclerosis.  He added that this possibly results 
from the consequences of his proximity to gunfire.  An 
October 1998 letter from Frank J. Parasmo, Jr., M.D., noted 
the veteran's past history of otosclerosis and stated that 
the veteran's deafness was not a consequence of otosclerosis 
but a consequence of "the noise he was exposed to during 
World War II."  Additionally a statement from a VA physician 
in January 2001 attributed the veteran's severe sensorineural 
hearing loss to noise-induced trauma likely related to his 
record of military service in high noise areas without ear 
protection.  This evidence is presumed credible for the 
purposes of reopening the veteran's claim and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.

Therefore, because the additional evidence is new and 
material in light of the applicable laws and regulations, the 
Board finds that a claim for service connection for bilateral 
hearing loss is indeed reopened.

Service Connection for Bilateral Hearing Loss.

The following is a summary of the relevant evidence of record 
not already discussed above.

A December 1958 report of outpatient treatment noted that the 
veteran first visited the VA outpatient treatment clinic 
since service discharge in November 1958 and that he then 
complained that exposure to gunfire caused him to suffer 
defective hearing, which has gotten worse.  It was also noted 
that there was no family history of deafness and no history 
of otitis.  This report also noted that a VA audiogram of the 
veteran in November 1958 was significant for an average ear 
and bone loss of pure tones in the right ear of 60 decibels 
and 8 decibels, respectively and 38 decibels and 15 decibels, 
respectively in the veteran's left ear.

On a VA examination in February 1959 the veteran stated that 
in basic training he started to develop impaired hearing in 
his right ear and one year later the hearing in his left ear 
also became impaired.  Following an audiological evaluation 
defective hearing, mixed type, bilateral due to otosclerosis 
was diagnosed.

Service administrative records on file show that in August 
1944 the veteran was reclassified and found disqualified for 
radio school.  He also was removed from all range duty as it 
was noted the noise was hard on his ear.  He was recommended 
for a clerk job with no noise because of "impending 
deafness." 

At a personal hearing in October 1985 the veteran described 
his duties in service noting that during the early part of 
his service he performed quite a few duties on the firing 
range and was responsible for firing every weapon in addition 
to pulling targets.  He said that during this period he was 
not provided any ear protection.  When asked if he had any 
hearing problems prior to service the veteran responded, "the 
only thing that I could not hear was a watch tick in my ear, 
that is all."  He said that after 4 or 5 months working on 
the firing range he started hearing noises in his ears.  He 
said after six months in service he was transferred to an Air 
Force Base in Las Vegas to undergo aerial gunnery training.  
After two weeks at this installation he was tested by service 
physicians for an ear disorder and at this time he was 
removed from training and transferred to Mississippi where he 
was assigned clerical duties.  He said that following this 
transfer he still had problems with ringing noises in his 
ears.

On a VA examination in November 1985 the examiner reviewed 
the veteran's file and he noted that the veteran had noise 
exposure to gunfire.  On audiometric examination the veteran 
was noted to have moderately impaired hearing for the speech 
frequencies bilaterally.  The loss was noted to be conductive 
in the low frequencies and sensorineural as well as mixed.  
It was also observed that the veteran had a high tone loss.  
The examiner noted that the veteran had defective hearing 
mixed type bilateral due to otosclerosis, which existed prior 
to service.

In a letter dated in May 1986 a private physician James J. 
Murdocco, M.D., stated that he had received the test done by 
VA in November 1985.  He opined that the audiological 
evaluation done at that time was not complete as the acoustic 
imittance testing measured resting pressure but did not 
include the static measurements.  He added that this makes 
the testing "not totally valid."  Dr. Murdocco further stated 
that based on the tests presented and not having the benefit 
of examining the veteran he could only say that the veteran 
has a mixed hearing loss with a significant conductive 
component.  He added that with the acoustic imittance 
revealing a flat testing pressure he would be in favor of 
"fluid" in the middle ear as opposed to otosclerosis.  Lastly 
he stated that whether the proximity to gunfire could have 
such an impact on the middle ear to produce a pressure injury 
of such magnitude to cause the exuding of fluid in the ear is 
questionable but that he believed it is possible.

In a two-way memorandum dated in October 1986 the VA 
assistant chief of audiology at a VA outpatient clinic noted 
Dr. Murdocco's letter and disagreed with his opinion that the 
VA audiological evaluation afforded the veteran in November 
1985 was not complete.  He noted that regarding imittance 
testing, acoustic reflexes were absent bilaterally and the 
tympanograms were essentially flat (static).  He added that 
although the peaks of the tympanograms appeared to occur near 
normal middle ear pressure, bilaterally, the restricted 
motion evidenced bilaterally were too minimal to provide for 
a measure of static compliance.  He further stated that the 
veteran's audiograms revealed a bilateral hearing loss that 
is conductive and sensorineural in the right ear and 
conductive and mixed in the left ear.  

In a July 1998 letter, Robert M. Gargano, M. D., said that he 
had examined the veteran who provided a history of 
significant amount of noise exposure without ear protection 
in service.  He further noted that the veteran had a history 
in the past of Meniere's disease as well as possible 
otosclerosis.  He noted that audiometric testing in July 1998 
revealed a bilateral, severe sensorineural hearing loss at 65 
decibels on the right and 60 decibels on the left with a 
conductive component on the left side.  He said that it is 
certainly possible that given the significant amount of noise 
exposure, which the veteran has had during service, that this 
aggravated an underlying condition contributing to his 
hearing loss.  He further stated that even though the veteran 
does not have the typical drop-off at 4,000 hertz, his noise 
exposure with his past history of hearing problems certainly 
might have contributed to the above findings.

In a letter dated in October 1998 Frank J. Parasmo, Jr., 
M.D., stated that the veteran was a patient of his and 
presently under his care.  He noted that the veteran went 
deaf because he was a gunner in the Air Force back in the 
Second World War.  He also observed that the veteran had a 
past history of otosclerosis prior to his becoming a gunner 
and that this was diagnosed in service when he complained he 
could not hear a watch tick.  He added that the veteran's 
deafness was not a consequence of otosclerosis but a 
consequence of the noise he was exposed to during World War 
II.

An April 2000 letter from an individual with the Air Force 
Personnel Center in Randolph Air Force Base Texas reports 
that the veteran's report of separation showed that he is 
entitled to the Marksmanship Badge with Rifle Bar in addition 
to the Good Conduct Medal, American Campaign (ATO) Medal and 
the World War II Victory Medal.

On a VA ear disease examination in January 2001 the veteran 
complained of hearing loss and tinnitus in both ears.  He 
stated that he had a history of significant noise exposure in 
service.  He reported that he was assigned duty as a gunner 
and was exposed to gunfire-type noise.  It was noted that the 
veteran uses a binaural VA issued hearing aid.  Physical 
examination of the veteran's ears was essentially normal.  
There was no active ear disease present, no infection in the 
middle or inner ear and no signs of peripheral vestibular 
disorders or Meniere's syndrome.  Moderately severe to 
profound mixed hearing loss was diagnosed with tinnitus 
secondary to hearing loss.  The examiner noted that he had 
reviewed the veteran's claims folder including his 
preinduction physical, which documented no hearing loss as it 
was tested at that time with whispered voice.  He noted that 
the veteran while in service was assigned to a gunnery range 
and was seen in 1944 with complaints of tinnitus and 
throbbing and hearing impairment.  He noted that a tuning 
fork test at that time was compatible with a right 
conduction-type hearing loss and that a presumptive diagnosis 
of early otosclerosis was made.  He observed that upon 
discharge from service the veteran's discharge physical 
documented a July 1944 medical complaint and hearing loss in 
the right ear with whispered voice at 12/15.  He further 
noted that follow-up audiological evaluations performed in 
November 1958 and January 1959 documented conductive hearing 
losses, right ear greater than left and did not show any 
evidence of nerve type of hearing loss but only pure 
conductive hearing losses.  He further noted that he had 
reviewed both Dr. Gargano's and Dr. Parasmo's reports and the 
veteran's claims file.  He observed that although patients 
who have otosclerosis can develop sensorineural hearing loss 
from noise exposure, that he disagreed with both of these 
physicians that noise exposure played a role in the veteran's 
present sensorineural hearing loss.  He stated that he based 
this conclusion on the fact that the veteran had no evidence 
of sensorineural hearing loss on the audiograms that were 
performed in November 1958 and January 1959.  He added that 
more likely than not that the veteran's sensorineural 
component to his hearing loss is secondary to a progression 
of his otosclerotic disease and presbycusis and not a direct 
result of noise exposure.

On a VA audiological examination in January 2001 it was noted 
that the veteran reported decreased hearing acuity 
bilaterally since four months into service.  It was also 
noted that the veteran reported suffering from tinnitus in 
the service but now stated that his tinnitus had resolved.  
He further reported being diagnosed with Meniere's disease 
approximately 10 years ago and was prescribed Antivert to 
control his vertigo.  Following audiological examination 
severe to profound hearing loss bilaterally was diagnosed.  
The examiner noted that unmasked bone conduction thresholds 
suggested that the hearing loss is mixed in at least one ear.  

In a statement dated in late January 2001 a VA physician 
noted that the veteran has tinnitus and severe sensorineural 
hearing loss, which appears to be a result of noise-induced 
trauma to his middle and inner ear.  He added that the 
veteran's record of military service in high noise area 
without ear protection would most likely be the cause of his 
vestibular and aural disability.

An August 2001 VA outpatient treatment record records that 
the veteran suffers from vertiginous syndrome.  It was also 
noted that the veteran has Meniere's disease, tinnitus and 
severe sensorineural hearing loss "due to service occupation 
(gunner)."  Also submitted into evidence is an extract from 
the Merck Manual defining otosclerosis as a disease of the 
bone of the otic capsule and the most common causes of 
progressive conductive hearing loss in the adult with a 
normal tympanic membrane.  It further notes that the tendency 
to otosclerosis is familial and that it becomes clinically 
evident in the late teenage and early adult years.

Legal Criteria.

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service or if a sensorineural 
hearing loss disability was demonstrated to a compensable 
degree within the first post service year.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 1, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  Verdon v. Brown, 
8 Vet. App. 529 (1996).  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs, 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or taps, etc.,) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestations of lesions or symptoms of chronic disease from 
date of enlistment are so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof.  Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods and after reporting for duty, 
they will be held to have preexisted service.  38 C.F.R. 
§ 3.303(c).

A history of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determination should not be based on medical judgment alone 
as distinguished from accepting medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepting medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force in effect if other data do 
not establish the fact.  Other evidence will be considered as 
though those statements were not of record.  38 C.F.R. 
§ 3.304(b)(3).

The burden of proof is on the Government to rebut the 
presumption of sound conditions upon induction by clear and 
unmistakable evidence showing the disorder existed prior to 
service, and if the Government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (Quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  It is the Secretary's burden to rebut the 
presumption of inservice aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).


Analysis.

The Board acknowledges that the report of examination at 
service entrance does not include any notation of a hearing 
loss in either the right or left ear.  The record reflects 
however that the veteran manifested hearing problems, in July 
1944, approximately three months after service entrance, 
which necessitated a referral for a hearing test.  When such 
testing was accomplished competent medical personnel 
diagnosed early otosclerosis and eliminated the veteran from 
gunnery training.  It was also recorded at that time that the 
veteran reported a 3 to 4-year history of right ear impaired 
hearing and that his left ear was now being affected.

38 C.F.R. § 3.303(c) provides for the clear and unmistakable 
establishment of a preexisting condition where there is "a 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment or so close thereto that the disease could 
not have originated in so short a period."  38 C.F.R. 
§ 3.303(c).  In the veteran's case his problems with hearing 
were noted within three months of his service entrance.  The 
veteran reported his medical history to physicians to include 
a history of hearing loss preexisting service during the 
course of his treatment.  The physicians made the 
determination as to the origin of the veteran's impaired 
hearing, early otosclerosis, based on observation, 
examination and history provided by the veteran in the course 
of medical treatment.  While the veteran is statutorily 
entitled to a presumption of soundness on service entrance, 
such presumption is rebutted by clear and unmistakable 
evidence of the existence of underlying pathology which 
preexisted service and was found by competent medical 
personnel to be the cause of the veteran's hearing impairment 
noted in service.

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness. However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111. See generally Cotant v. Principi, 17 
Vet.App. 116 (2003), Jordan v. Principi, 17 Vet.App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003). Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service. The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 
VAOPGCPREC 3-2003 (July 16, 2003).

Thus, in order to rebut the presumption of soundness there 
must also be clear and unmistakable evidence that the 
disorder was not aggravated during service. Looking to the 
service medical records, it appears that less than 3 months 
after service entrance the veteran was evaluated for 
complaints of hearing impairment.  His hearing impairment was 
attributed by service physicians to otosclerosis.  The 
veteran was almost immediately eliminated from gunnery 
training and radio school.  He was recommended for a clerk 
job with no noise exposure.  No subsequent hearing complaints 
were noted during service. It is significant that the 
veteran's left ear hearing was clinically evaluated as 
essentially normal at the time of separation examination in 
May 1946.  Hearing in the right ear, which the veteran 
reported for purpose of medical treatment had been impaired 
for a number of years prior to service entrance, was 12/15, 
whispered voice. Based on a review of service medical 
records, the Board is led to conclude that the evaluation in 
July 1944 for impaired hearing evidenced at best a flare-up 
of the underlying ear pathology. However, temporary flare-ups 
during service of the symptoms of a disability, without 
overall worsening of the condition itself, do not constitute 
aggravation of the disability. See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  The Board believes that the record 
reflects clear and unmistakable evidence that the veteran's 
hearing disability was not aggravated during service.

It is the veteran's primary contention that his current 
hearing impairment stems from acoustic trauma associated with 
his gunnery duties in service as opposed to the early onset 
of otosclerosis.  In support of his contention the veteran 
has submitted medical opinions, both private and VA, which 
tends to indicate that his current hearing loss may have been 
noise-induced secondary to exposure to gunfire in service.  
In his October 1998 letter Dr. Parasmo specifically asserted 
that the veteran's deafness "was not a consequence of 
otosclerosis but a consequence of of (sic) the noise he was 
exposed to WWII."  Supportive of Dr. Parasmo's opinion that 
the veteran's current hearing loss is attributable to noise 
exposure in service is the July 1998 opinion of Dr. Gargano.  
This opinion rendered following an audiological evaluation of 
the veteran that month diagnosing bilateral sensorineural 
hearing loss was to the effect that noise exposure in service 
aggravated an underlying condition and contributed to his 
hearing loss.  Additionally, a VA physician in a memorandum 
in January 2001 stated that the veteran's sensorineural 
hearing loss appears to be the result of noise-induced trauma 
experienced in service.

In opposition to these opinions is the opinion of the 
veteran's VA examiner in January of 2001, which essentially 
discounts any direct connection between the veteran's current 
hearing loss and noise exposure during military service.  
This physician opined that the veteran's current 
sensorineural hearing loss was "secondary to progression of 
his otosclerotic disease" and presbycusis.

After considering all the evidence, the Board finds that the 
opinion of the examiner who performed the January 2001 VA 
examination is the most persuasive as it was clearly based on 
the review of the veteran's claims folder, included reasons 
and bases for the opinion offered and was formulated after 
considering audiograms performed on the veteran that were 
more contemporaneous to his military service.  The examiner 
furthermore in reaching his opinion considered the opinions 
proffered by Drs. Gargano and Dr. Parasmo.  It does not 
appear that these two physicians or for that matter the VA 
physicians who in January 2001 and later related the 
veteran's hearing loss to noise in service have the same 
familiarity with the veteran's complete clinical history as 
found in the claims folder or that they were fully aware of 
the extent and/or duration of the veteran's actual exposure 
to gunnery.  With regard to medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held for example that a post service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).

In short, the Board concludes that of the opinions offered, 
greater weight is to be accorded the recent January 2001 VA 
examiner's findings and conclusions for the following 
reasons.  First, the January 2001 VA opinion was rendered 
after a thorough review of the veteran's claims folder, 
including his service medical records and post service 
medical and testimonial evidence; second, with regard to the 
connection between the veteran's claim of noise exposure in 
service and the diagnosis of sensorineural hearing loss the 
opinion of the veteran's VA examiner in January 2001 includes 
reasoning that is supported by clinical evidence closer to 
the veteran's service and thus closer to the events therein.  
Third, there is no indication in the record that the 
contrasting opinions proffered in support of the veteran's 
contentions were made following a review of the entire 
record.

Therefore, after reviewing all the evidence the Board adopts 
the January 2001 VA examiner's conclusions that the veteran's 
sensorineural hearing loss is secondary to the progression of 
his presbycusis and otosclerotic disease, the latter which 
preexisted service and is neither contended to have been 
aggravated therein nor otherwise shown to have been by the 
evidence of record.  Therefore, service connection is not 
warranted.  The preponderance of the evidence is against the 
veteran's claim and the claim is denied.


ORDER

Entitlement to service connection for a bilateral hearing 
loss is denied.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



